Order entered May 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00278-CV

                                CITY OF DALLAS, Appellant

                                               V.

               MILLWEE-JACKSON JOINT VENTURE, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 04-07287-E

                                           ORDER
       We GRANT appellant’s April 30, 2013 motion for an extension of time to file a brief.

Appellant shall file its brief on or before June 12, 2013. We caution appellant that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE